EXHIBIT 99.1 Internet Gold - Golden Lines Ltd. Condensed Consolidated Interim Financial Statements September 30, 2013 (Unaudited) Internet Gold - Golden Lines Ltd. Condensed Consolidated Interim Financial Statements (unaudited) Contents Page Condensed Consolidated Statements of Financial Position 2 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Changes in Equity 6 Condensed Consolidated Statements of Cash Flows 8 Notes to the Condensed Consolidated Interim Financial Statements 10 Internet Gold - Golden Lines Ltd. Condensed Consolidated Statements of Financial Position (In millions) Convenience translation into U.S. dollars (Note 2C) September 30 September 30 September 30 December 31 NIS NIS US$ NIS (Unaudited) (Unaudited) (Unaudited) (Audited) Assets Cash and cash equivalents Investments, including derivative financial instruments Trade receivables, net Other receivables 98 Inventory 34 Assets classified as held-for-sale 65 Total current assets Investments, including derivative financial instruments 94 90 25 90 Long-term trade and other receivables Property, plant and equipment Intangible assets Deferred and other expenses Investment in equity-accounted investee (mainly loans) Deferred tax assets *147 93 26 *128 Total non-current assets Total assets * Restated following retrospective application see note 3. The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Internet Gold - Golden Lines Ltd. Condensed Consolidated Statements of Financial Position (cont’d) (In millions) Convenience translation into U.S. dollars (Note 2C) September 30 September 30 September 30 December 31 NIS NIS US$ NIS (Unaudited) (Unaudited) (Unaudited) (Audited) Liabilities Short-term bank credit, current maturities of long-term liabilities and debentures Trade payables Other payables, including derivative financial instruments Dividend payable - - Current tax liabilities Provisions 35 Employee benefits *281 70 *251 Total current liabilities Debentures Bank loans Loans from institutions and others Dividend payable - - - Employee benefits *246 73 *260 Other liabilities 86 82 23 67 Provisions 71 67 19 66 Deferred tax liabilities Total non-current liabilities Total liabilities Equity Share capital * Share premium Treasury shares ) Other reserves ) Accumulated deficit ) ) ) *(404 ) Total equity attributable to equity holders of the Company ) ) ) *(92 ) Non-controlling interests *3,572 Total equity Total liabilities and equity * Restated following retrospective application see note 3. ** Represents an amount less than NIS 1. *** Represents an amount less than US$ 1. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Internet Gold - Golden Lines Ltd. Condensed Consolidated Statements of Income (In millions, except per share data) Nine months period ended September 30 Convenience translation into U.S. dollars NIS NIS US$ (Unaudited) (Unaudited) (Unaudited) Revenues Cost and expenses Depreciation and amortization Salaries General and operating expenses Other operating expenses (income), net 52 ) (8 ) Operating income Financing expenses (income) Finance expenses Finance income ) ) ) Financing expenses, net 88 Income after financing expenses, net Share of losses in equity-accounted investee 55 Income before income tax Income tax Net income for the period Income (loss) attributable to: Owners of the company ) 16 4 Non-controlling interests Net income for the period Earnings (loss) per share Basic income (loss) per share ) Diluted income (loss) per share ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Internet Gold - Golden Lines Ltd. Condensed Consolidated Statements of Comprehensive Income (In millions) Nine months period ended September 30 Convenience translation into U.S. dollars NIS NIS US$ (Unaudited) (Unaudited) (Unaudited) Net income for the period Other comprehensive items that after initial recognition in comprehensive income will be transferred to profit or loss, net of tax (5
